DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (“Andersen”)(US 2016/0067745 ) in view of Motz et al. (“Motz”)(US 2016/0340139), Nicholls et al. (“Nicholls”)(US 2013/0017023) and legal precedent.
Andersen (fig. 2) teaches a method of recycling a roll of artificial turf comprising the steps of
(re: certain elements of claim 1) processing the roll of artificial turf to yield a mixture of a quantity of infill and a quantity of synthetic fibers, the quantity of infill comprising rubber, sand, and debris (fig. 2 showing “cutting step 1” and “cutting step 2”; para. 22, 23, 42, 70-93 teaching processing various types of artificial turf and para. 96-102 teaching that processing of turf rolls may include different types of shredders and cutting mills);
 passing the mixture through one or more screens to extract a percentage of the quantity of synthetic fibers from the mixture and yield a first remaining mixture (fig. 2 showing “drum screening” near steps 2 and 5 that yield respective mixtures); and
 substantially separating the first remaining mixture into pieces of rubber of a first type, pieces of rubber of a second type, sand, debris, and the remaining percentage of the quantity of synthetic fibers (fig. 2 showing various outputs-such as “fine Sand”, “fine rubber”, “Sand/Rubber”, “Plastic”, “Turf” and “Sand”);
 (re: certain elements of claims 13, 16) wherein the air separator apparatus is a zig zag air separator (para. 142 teaching zig-zag air sifter variation);
(re: certain elements of claim 15) wherein the separator apparatus is a gravity separator (para. 101);
 (re: claim 17) wherein the processing step comprises shredding the roll of artificial turf into smaller pieces of artificial turf to yield the mixture (para. 99, 102);
(re: certain elements of claim 19) wherein the passing step comprises passing the mixture through either a trommel screen, a flip flop screen, or a deck screen (fig. 2 showing multiple drum screens).

Andersen as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 1) wherein the pieces of rubber of the second type have a volume greater than the first type of rubber;
(re: claim 2) wherein the processing step comprises inserting the roll of artificial turf into an extractor apparatus, and agitating the roll of artificial turf with the extraction apparatus to yield the mixture;
(re: claim 4) wherein the agitating step comprises using a rotary broom and spinning chains to agitate the roll of artificial turf;
(re: claim 6) drying the mixture with a drying apparatus before the substantially separating step in order to remove moisture from the mixture;
(re: claim 7) wherein the drying apparatus is selected from the group consisting of a fluidized bed dryer and a rotary dryer;
(re: certain elements of claim 8) wherein the substantially separating step comprises passing the first remaining mixture through a screen having 10 through holes per square inch in order to isolate debris from a second remaining mixture;
(re: claim 9) wherein the substantially separating step further comprises passing the second remaining mixture through one or more screens to isolate a target fraction from a third remaining mixture, the target fraction comprising the pieces of rubber of the second volume and the remaining percentage of the quantity of synthetic fibers;
(re: claim 10) wherein the passing the second remaining mixture step comprises passing the second remaining mixture through either a first screen having 10 through holes per square inch and a second screen having 20 through holes per square inch, or a first screen having 14 through holes per square inch and a second screen having 30 through holes per square inch.
(re: claim 11) passing the target fraction through an air separator apparatus in order to separate the remaining percentage of the quantity of synthetic fibers from the pieces of rubber of the second volume;
(re: claim 12) wherein, during the passing the target fraction through an air separator apparatus, at least 90% of the remaining percentage of the quantity of synthetic fibers are separated from the pieces of rubber of the second volume;
(re: claim 14) passing the third remaining mixture through a separator apparatus in order to separate sand from the pieces of rubber of the first volume;
(re: claim 18) wherein, during the passing step, the percentage of the quantity of synthetic fibers extracted from the mixture is greater than 85%;
(re: claim 20) wherein the passing step comprises passing the mixture through either a first screen having 10 through holes per square inch and a second screen having 20 through holes per square inch, or a first screen having 14 through holes per square inch and a second screen having 30 through holes per square inch. 
Here, it is noted that Andersen already teaches multiple separation steps with various screening opening sizes and, moreover, that the recycling steps may be configured based on the type of infill received (fig. 2 showing multiple screening steps; para. 36-39, 44, 106-108, 114, 124-171 teaching multiple variations).

Motz further teaches that it is well-known to use an agitating extractor to extract the valuable infill materials from a roll of synthetic turf and thus provide more efficient recycling of the synthetic turf components (fig. 5-7 showing various infill extraction means near 200; para. 12, 22-29, 54, 62-72 teaching extraction means including agitating means such as rotary arm beaters 204, 206).
Nicholls further teaches that it is well-known to utilize an agitating and rotating brushing step to remove infill material followed by a rinsing and drying step, and that the selection of screen opening sizes is dependent on the type of desired infill (fig. 3, 21; para. 7, 10, 40, 42-49 teaching that infill recovery steps are determined by performance characteristics of recycled infill, wherein rinsing and drying remove contaminants from infill being recycled and that dryer may include a bed dryer system).
Further, the claimed features relating to the relative volumes, screen opening sizes, number of separating steps, type of target fraction and/or quantity/percentage of component extracted can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the recycling arts as the type of infill material inputted and the desired performance characteristics of the recycled infill components controls variations in these type of features and/or steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.04.V.D. and VI (teaching that the mere rearrangement or duplication of known elements, or making known elements adjustable, is not a patentable advance); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences). Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Andersen for the reasons set forth above.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen Motz, Nicholls and legal precedent (“Andersen et al.”) as applied to the claims above, and further in view of what is well known in the art.
 	Andersen et al. as set forth above teach all that is claimed except for expressly teaching
(re: claim 3) wherein the processing step further comprises placing the roll of artificial turf into a cradle with bars, and rotating the roll of artificial turf hydraulically;
(re: claim 5) wherein the processing step further comprises passing the roll of artificial turf onto a wire mesh chain, thereby inverting the roll of artificial turf with respect to the ground.
These features, however, are well-known in the recycling arts and Examiner takes Official Notice of such.  It would thus be obvious to one with ordinary skill in the art to modify the combination of references with these prior art teachings to arrive at the claimed invention as these modifications are already well-known and commonly implanted in the separating and recycling arts.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Andersen et al. for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
June 6, 2022